Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

OBJECTIONS

2.	The specification is objected to because of the following informality: the continuation information must be updated.

3.	Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to prior claims in the alternative only; this claim refers to claims 21 and 1 in a different manner.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

4.	Claim 7 is objected to because of the following informality: 'wherein the said' in line 1.  Correction is required.

5.	Claim 21 is objected to because of the following informality: 'wherein said kit further comprising' in line 1.  Correction is required.

NON-PRIOR ART REJECTIONS

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claim 17 is indefinite because 'said second genomic locus' lacks proper antecedent basis in claim 15; dependency from claim 16 is apparently intended.  Correction is required.

B)	Claim 19 is indefinite because it is drawn to the reaction mixture of claim 16, but claim 16 is drawn to a method, not a reaction mixture.  Dependency from claim 18 is apparently intended.  Correction is required.

7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 8,715,937.  This is a statutory double patenting rejection; the scope of the patented claim and the instant claim are identical.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,715,937.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are related as species-genus.  That is, the 'first primer' in the detecting step of the patented claims is within the genus 'invasive oligonucleotide' of the instant claims.

10.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,614.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are related as species-genus.  That is, the 'first primer' in the detecting step of the patented claims is within the genus 'invasive oligonucleotide' of the instant claims.
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,000,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are related as species-genus.  That is, the 'first primer' and specific thermocycling conditions in the subjecting step of the patented claims are within the genuses 'invasive oligonucleotide' and 'amplifying' of the instant claims.

12.	Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,715,937.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are related as species-genus.  That is, the reaction mixture which excludes a distinct invasive oligonucleotide of the patented claim is within the reaction mixture genus of the instant claims, which may or may not contain such a distinct invasive oligonucleotide.

13.	Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,024,006.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are related as species-genus.  That is, the reaction mixture which excludes a distinct invasive oligonucleotide of the patented claims is within the reaction mixture genus of the instant claims, which may or may not contain such a distinct invasive oligonucleotide.

14.	Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,121,071.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are .

15.	Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,376,721.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are related as species-genus.  That is, the kit components which exclude a distinct invasive oligonucleotide of the patented claims are within the kit components of the instant claims, which may or may not contain such a distinct invasive oligonucleotide.

CONCLUSION

16.	Claims 1-21 are free of the prior art, but are rejected for other reasons.  No claims are allowable.  Claim 22 has not been examined on the merits.  The reasons for being free of the prior art were given during prosecution of the parent '752 application.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/02/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637